The defendant was indicted for violating subdivision 3 of section 290 of the Highway Law, being chapter 374, Laws of 1910, which enacts: "3. Punishment * * * for going away without stopping after accident and making himself known. * * * Any person operating a motor vehicle who, knowing that injury has been caused to a person or property, due to the culpability of the said operator, or to accident, leaves the place of said injury or accident, without stopping and giving his name, residence, including street and street number, and operator's license number to the injured party, or to a police officer, or in case no police officer is in the vicinity of the place of said injury or accident, then reporting the same to the nearest police station, or judicial officer, shall be guilty of a felony punishable by a fine of not more than five hundred dollars or by imprisonment for a term not exceeding two years, or by both such fine and imprisonment." The demurrer was sustained by the courts below (in the Appellate Division by a divided court) on the ground that the statute was unconstitutional as in violation of section 6, article 1 of the Constitution of the state, which provides that no person shall "be compelled in any criminal case to be a witness against himself," and this is the only question presented by this appeal.
Similar statutes have been passed in other states and it has been literally reproduced in the laws of the state of Missouri. The theory on which the learned trial judge proceeded was that the statute in effect required the person operating the motor to furnish evidence tending to prove him guilty of a crime, for if the injury to a person was the result of the culpable negligence of the operator, the latter was guilty either of an assault or of a homicide, depending on whether the injuries inflicted were fatal or not. The indictment contained two counts, the first charging the injury to persons named therein to be due to the defendant's culpability; the second, that it was due to accident. A demurrer must lie, if at all, *Page 119 
to the whole of an indictment. The second count negatives any criminality on the part of the defendant, thus charging a case in which the defendant would not be liable for any criminal prosecution. However, in my opinion, the statute does not provide for two offenses, or provide for an offense being committed in two different ways. The object of the provision, "Knowing that injury has been caused to a person or property due to the culpability of said operator or to an accident," is to make the statute more clearly applicable to all cases however caused than would be apparent if these words were omitted. The question then is whether a statute which requires a person to report the happening of an occurrence which may, though not necessarily must, involve a crime on his part is a violation of the constitutional provision referred to.
The statute does not require the operator of the motor vehicle to state the circumstances of the occurrence tending to show his responsibility, but merely to stop and identify himself. Undoubtedly it does require him to make known a fact which will be a link in the chain of evidence to convict him of crime, if in fact he has been guilty of one. Whether the compulsory furnishing of such a link is a constitutional violation may be questioned. The learned judge who wrote for the minority of the Appellate Division has presented in his opinion a very strong argument in support of the proposition that the statute is a valid exercise of the police power apart from considerations of the peculiar character of a motor car. Since the decision of this case in the Appellate Division the question has been presented to the Supreme Court of Missouri which, in a very forceful opinion, adopted the view entertained by the judges who dissented in this case in preference to that of the majority. (Ex parte Kneedler,243 Mo. 632; 40 L.R.A. [N.S.] 622.) In the opinion of the learned court of Missouri reference is made to statutory enactments, at least partially similar in principle to *Page 120 
that before us, the validity of which has either been upheld by the courts or has never been questioned. As to motor vehicles, laws requiring the registry of the names of their owners and chaffeurs and the display of the numbers of the vehicles in a conspicuous place thereon for the very purpose of identifying the car and the person operating it have been upheld. (People v.Schneider, 139 Mich. 673. See Frankford  P.P. Ry. Co. v.City of Philadelphia, 58 Penn. St. 119; City of St. Louis v.Williams, 235 Mo. 503.) Physicians are required to report deaths and their causes, druggists the sale of poisons, and failure to comply with these requirements is made a misdemeanor. (Penal Law, sec. 1743; Pub. Health Law, sec. 235.) The Labor Law (Section 87) requires a person in charge of any factory to report to the commissioner of labor all deaths, accidents or injuries and the details thereof. Compliance with any of these statutory regulations may, in the case of the commission of a crime by the person who is required to make the certificate or registry, prove an important factor in leading to his detection, but this is not sufficient to render the legislation invalid. Whether, as claimed by the respondent's counsel, the statute before us goes so much further in the way of self-incrimination as to render the illustrations referred to inapplicable, it is not necessary to definitely determine.
There is one ground upon which, in my opinion, the validity of the statute can be safely placed. The legislature might prohibit altogether the use of motor vehicles upon the highways or streets of the state. It has been so held in State of Maine v. Mayo
(106 Me. 62), and Commonwealth v. Kingsbury (199 Mass. 542). Doubtless the legislature could not prevent citizens from using the highways in the ordinary manner, nor would the mere fact that the machine used for the movement of persons or things along the highway was novel justify its exclusion. But the right to use the highway by any person must be exercised in a mode consistent with the equal rights of others *Page 121 
to use the highway. That the motor vehicle, on account of its size and weight, of its great power and of the great speed which it is capable of attaining, creates, unless managed by careful and competent operators, a most serious danger, both to other travelers on the highway and to the occupants of the vehicles themselves, is too clearly a matter of common knowledge to justify discussion. The fatalities caused by them are so numerous as to permit the legislature, if it deemed it wise, to wholly forbid their use. (Otis v. Parker, 187 U.S. 606; People v.Persce, 204 N.Y. 397.) If the legislature may declare it a crime to use a motor vehicle on the highway under any circumstances, I do not see why it may not equally declare it a crime to so use such a vehicle as to injure any one in person or property. That, in effect, is a diminution, not an increase, of the criminality it had the power to attribute to the use of a motor vehicle. The provision now before us is but a still further diminution of the statutory inhibition the legislature would be authorized to enact. It does not declare it a crime to operate an automobile on the highway or even that in its operation injury to persons or property shall be a crime, but only that failure by the operator, in case of such injury, to identify himself shall be criminal. I cannot see why the greater power does not include the less. Of course, the whole of this argument rests on the proposition that in operating a motor vehicle the operator exercises a privilege which might be denied him, and not a right, and that in a case of a privilege the legislature may prescribe on what conditions it shall be exercised. This principle was recognized by us in the case of Ives v. South Buffalo Ry. Co. (201 N.Y. 271). In that case we conceded that in a work of such a nature that the legislature might prohibit its exercise altogether, it might prescribe the terms on which it could be carried on. It is in this respect that the case before us differs vitally from that of People ex rel. Ferguson v. Reardon *Page 122 
(197 N.Y. 236), where it was held unconstitutional to compel a broker to deliver his private papers to the comptroller for examination so that the latter might discover whether the broker had committed a crime in failing to comply with the statute imposing a tax on stock sales. The sale of property (of course we do not refer to exceptional articles, liquors, poisons and others) is a natural right protected by our Constitution. (People v.Gillson, 109 N.Y. 389.) I do not assert that all constitutional privileges may be waived as a condition to the exercise of privileges granted by the legislature. Certain ones cannot be waived, but others may. (Vose v. Cockcroft, 44 N.Y. 415;Mayor, etc., of N.Y. v. Manhattan Ry. Co., 143 N.Y. 1;Dodge v. Cornelius, 168 N.Y. 242; Musco v. U. Surety Co.,196 N.Y. 459.) I might hesitate even in a case like the present one in upholding a statute which required the operator of a vehicle to appear and be examined as a witness on the trial of a criminal prosecution against himself for his conduct in the occurrence. But this statute goes to no such extent. It is similar to the statute regulating the places where liquor is sold. The owners are required, during the hours and days when sales are made unlawful, to keep the places of sale open to the public view, so if the vendor violates the law he may be detected. The validity of this regulation has never been questioned. So, also, a requirement that vendors shall report the sales of liquor and exhibit their books showing such sales has been held not to violate the privilege against self-incrimination. (State v. Smith, 74 Iowa 580; State v.Cummins, 76 Iowa 133; People v. Henwood, 123 Mich. 317.)
The learned counsel for the respondent cites in support of his position the opinion of O'BRIEN, J., in Matter of Peck v.Cargill (167 N.Y. 391). But that opinion, so far as it discusses the question here involved, received the approval of no other member of the court. (See erratum in vol. 168 N.Y.) It is not necessary to discuss at length the history and nature of the constitutional inhibition against *Page 123 
being compelled to testify against oneself in a criminal case. That subject has received a most elaborate review in the opinion rendered by Mr. Justice MOODY in the Supreme Court of the United States in Twining v. New Jersey (211 U.S. 78). It is sufficient to say that to permit its voluntary waiver violates no fundamental guaranty of liberty or personal right. On the contrary, since 1869 in this state, and I think now throughout the whole country, a defendant in a criminal case is permitted to testify in his own behalf; but when he does so he waives his constitutional privilege and his examination is subject to the same rules as any other witness, and his guilt or bad character may be proved from his own mouth. (Brandon v. People, 42 N.Y. 265;Connors v. People, 50 N.Y. 240; People v. Webster,139 N.Y. 73-84; People v. De Garmo, 179 N.Y. 130-134;People v. Hinksman, 192 N.Y. 421-433.) Moreover, as already said, the operator is not obliged to report the circumstances from which his culpability may be inferred, and if he be culpable it does not necessarily follow that he has been guilty of a crime. A distance separates the negligence which renders one criminally liable from that which establishes civil liability. That a defendant can be compelled as a witness to testify to facts establishing his civil liability is unquestionable. This statute does not prescribe any new criminal liability for injury to persons by a motor vehicle. The operator commits a crime only when his conduct is such as would in any other action on his part producing like results make him a criminal. The primary object of the statute, in my judgment, is not to convict any person of crime, but to subject him to civil liability. I appreciate that when examined as a witness in a civil suit the defendant might claim his privilege. I also appreciate that the right to justify a disobedience of this statute by proof that the circumstances render him liable to criminal prosecution would be of little advantage to the defendant. He would acquit himself of one *Page 124 
crime only by convicting himself of another. Nevertheless when we bear in mind not only the great danger occasioned by the use of motor vehicles, but also the fact that the great speed at which they can be run enables the person causing injury to readily escape undetected, leaving parties injured in person or property unable to tell from whom they shall seek redress, I think it involves no violation of public policy or of the principles of personal liberty to enact that as a condition of operating such a machine the operator must waive his constitutional privilege and tell who he is to the party who has been injured or to the police authorities, if, indeed, requiring him to give such information is an impairment of his constitutional privilege, which we do not decide.
The judgment of the Appellate Division and that of the Court of General Sessions should be reversed, and judgment rendered for the People disallowing the demurrer, with permission to the defendant, at his election, to plead to the indictment.